Citation Nr: 1759260	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for right leg eczema.

2. Entitlement to service connection for left leg eczema.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1989 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In October 2010, a local hearing was held before a Decision Review Officer (DRO) at the Indianapolis, Indiana RO.  A transcript of this hearing has been prepared and is associated with the claims file.

This claim was last before the Board in April 2017 when it was remanded for an addendum medical opinion.  This opinion has been obtained.  The Board finds that there has been compliance with the remand directives and this claim is ready for appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1. The Veteran's right leg eczema is not related to service.

2. The Veteran's left leg eczema is not related to service.






CONCLUSIONS OF LAW

1. The criteria for service connection for right leg eczema have not been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).

2. The criteria for service connection for left leg eczema have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects that all service treatment records (STRs) have been obtained.  Additionally, VA examinations were provided in June 2015 and April 2017, and in August 2016 a medical opinion was obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of each of the medical examinations and opinions are adequate for adjudication purposes, because they provide the results of a thorough oral assessment from the Veteran and the medical opinions are supported by complete rationales. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim. 

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. §  3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In determining whether service connection is warranted, the Board shall consider the benefit of the doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


Factual Background and Analysis

Initially, the Board notes that the Veteran has a current diagnosis of eczema on his right and left legs, thereby satisfying the first element required for service connection.

Turning to the second element, an in-service event or injury, the Board finds the record of evidence does not show any in-service event or injury related to the Veteran's diagnosis of eczema.

The Veteran asserts that his eczema began as a rash just above the boot.  He stated that it began in 1992, just after he left his service in the Air Force, and that it has been ongoing.  He also has stated that the rash began on his ankle area and then moved up his legs.  In his hearing before the DRO, he stated that he thought the rash could be due to an exposure to chemicals, as he saw a chemical clean-up team at his Air Force base.

Although the Veteran's STRs note visits for an insect bite/sting on his wrist, visits for low back pain upon lifting tables, visits for routine illnesses, and visits to ophthalmology, there are no visits for a rash on his legs noted.  At his separation physical, the Veteran checked No for any skin diseases, and did not note any skin conditions, but did note having a heart murmur.

After the Veteran served in the Air Force, he enlisted in the Army National Guard.  As a result, he had a physical examination in April 2000.  He checked No for any skin diseases and the physician checked normal for the clinical evaluation of the Veteran's skin.  In September 2001, the Veteran had a routine physical in the National Guard.  He checked No for skin disease and the examining physician checked normal for the clinical evaluation of the Veteran's skin.

The Veteran first sought treatment for his rashes in April 2010, eighteen years after his active service in the Air Force.

Based on the foregoing, the Board finds that the second element required for service connection has not been met; there is no in-service event or injury.

Turning to the third element required for service connection, a nexus statement that links a current diagnosis to an in-service event, injury, or illness, the Board notes that the Veteran has been afforded two VA examinations (June 2015, April 2017) and a medical addendum (August 2016).  Each examiner has opined that the Veteran's current skin condition, diagnosed in April 2017 as eczema, was not related to service.  Each concluded, after a thorough review of the Veteran's STRs, his lay statements, and his medical history, that it was less likely than not that the Veteran's skin condition was incurred in or caused by an in-service injury, event, or illness.  

In addition, the Board sought a medical opinion regarding the Veteran's assertion that his skin condition was caused by an exposure to chemicals at the Air Force base to which he was assigned.  In August 2016, the examiner was asked to opine as to whether the Veteran's skin condition was related to his active military service, to include the possible exposure to chemicals.  The VA examiner concluded, "It is less likely than not that his current rash is related to an in service event or exposure to chemicals."  She based her conclusion on a review of the Veteran's file, and the absence of complaints for rashes while he was in service.

As the preponderance of the evidence is against the claim for service connection for the Veteran's right and left leg eczema, there is no reasonable doubt to resolve in the Veteran's favor.

In sum, the Veteran's claim does not meet the required elements to show service connection for his eczema.  Therefore, service connection is not warranted.


ORDER

Service connection for right leg eczema is denied.

Service connection for left leg eczema is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


